department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c chief_counsel number info release date date cc tege eoeg et2 lcamillo conex-132507-04 uil the honorable john shimkus member u s house of representative sec_508 west main st collinsville il attention ms dora rohan dear congressman shimkus this letter is in reply to your inquiry of date to the taxpayer_advocate office you wrote about a refund of the taxes your constituent mr william r havens paid on separation pay he received from the defense finance and accounting service dfas before the veterans’ administration va determined that he was entitled to receive disability pay you asked for information to help mr havens and a statement about whether he can obtain a refund of these taxes an individual can exclude amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from the active_service in the armed_forces of any country from gross_income sec_104 of the internal_revenue_code the code this exclusion applies to an individual if on application he would be entitled to receive disability compensation from the va sec_104 of the code an individual who applies to the va can exclude that portion of those payments that are equal to maximum amount that he would be entitled to receive from the va as disability compensation_for that period sec_104 of the code a taxpayer who retired from the armed_forces for years_of_service in and subsequently received a retroactive service-connected disability rating by the va is entitled to exclude from gross_income that portion of his military retirement pay during the retroactive period that corresponds to the amount attributable to the va disability rating sec_104 of the code and revrul_78_161 c b a military member who retires from the armed services based on years_of_service and who later receives a retroactive service-connected disability rating by the va may claim a refund of any_tax paid on his retirement pay up to the amount of va disability benefits the military member would have been entitled to receive during the retroactive period the individual can claim a refund by filing subject_to the statute_of_limitations an amended_return on form 1040x for each previous year during the retroactive period however he or she must file a claim_for_refund of an overpayment_of_tax within years from the time he or she filed the return or years from the time he or she paid the tax whichever is later i hope this information is helpful if you have any additional questions or we may assist you further please contact me id at sincerely lynne camillo branch chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
